Warren E. Burger: Mr. Macpherson.
Ian A. Macpherson: Mr. Chief Justice, and may it please the Court. I believe when we broke for lunch I was attempting to respond to one of the questions that Mr. Justice Stevens had asked of counsel for the amicus curiae United States with respect to the competitive advantage enjoyed by the tribe with respect to a situation if these taxes were voided. The State of Arizona finds nothing in the Federal scheme, either the Code of Federal Regulations or the Federal statutes, which would suggest a prohibition upon the tribe as any other business and profit-motivated entity from itself seeking to recover these costs when it engages in the business of marketing the timber product. We concede that that is not sufficient grounds in and of itself to substantiate the imposition of the taxes upon the non-Indian in the first place.
Warren E. Burger: Would there be anything constitutionally wrong about the Congress undertaking to give the Indian tribes some competitive advantage?
Ian A. Macpherson: Mr. Chief Justice, I think not. It is our position, however, that they simply haven't done that. What Congress has done through the enactment of the Federal statutes and what has been authorized insofar as Federal regulations is concerned simply does not concern that area. It concerns the preservation and maintenance of the forest resource. And contrary, at least in Arizona's position, to the argument advanced by Pinetop, there is no articulable objective in the Federal scheme mandating that the entire economic benefit of the tribal resource come to the tribe. Rather, the language used is whatever economic benefit it may generate. It is one thing to state that the entire economic benefit should come to the tribe, thereby suggesting that any and all cost which somehow burden the accomplishment of that objective are prohibited. In fact the Federal regulatory scheme contemplates just the opposite with respect to the administrative charge provision when the Bureau of Indian Affairs is involved. So the State of Arizona's position on Mr. Justice Stevens' question is that, yes, there may be a competitive advantage if these taxes are voided. However, Congress -- neither Congress nor the Commissioner of Indian Affairs, in our estimation, has acted to insulate the Indians from those cost burdens; and, in fact, in pursuance of the Federal objective it would seem that they could recover these costs just as they recover the costs of the actual board feet charge that is contemplated under the contract with Pinetop. It is sound business practice. There is nothing in the contract. Indeed, it is a good objective. And they may follow that. With respect to the Hayden-Cartwright Act, although it is stated in the petitioner's reply brief that the State's principal defense of its use fuel tax of the Hayden-Cartwright Act, I feel it incumbent that the Court be aware that the Hayden-Cartwright Act at least in so many words, that it was first raised by the petitioners in an attempt to demonstrate that it did not apply by the petitioners in an attempt to demonstrate that it did not apply. But upon further examination, the Hayden-Cartwright Act in the State of Arizona's estimation does indeed, even if all these other arguments be rejected, does constitute the type of specific Federal regulation contemplated under Williams v. Lee. The rule in Williams v. Lee of course is that absent congressional enactments the question becomes whether or not the State law infringes upon the right of self-government. If all of Arizona's previous arguments be rejected, the fact remains that the Hayden-Cartwright Act appears to be precisely that kind of legislation contemplated by Congress. We have cited and direct the Court's attention to another Solicitor's opinion, 57 ID-129. In that particular opinion Solicitor Margold as I recall discusses the application of the Hayden-Cartwright Act to the operations of the Menominee Mills, and in that opinion he specifically states that while sales of motor vehicle fuels for use in the direct operations of the Menominee tribal saw mill would be exempt from the State motor vehicle fuel taxes in wisconsin. The fact is that he decided that, or he opined that in the context of a Federal instrumentality. In the present case we don't have a Federal instrumentality. We have a non-Indian independent contractor, and there is some dispute as to the terminology -- I think the record speaks for itself in the verified complaint -- establishes that Pinetop Logging is an independent contractor who is a non-Indian who bears the legal incidents of these taxes. As a matter of contract doctrine, he passes them on. The opinion goes on, however, to specifically opine that the Hayden-Cartwright Act was intended by Congress to apply to Indian reservations. The Solicitor goes through several discussions and tracings of evidences in the legislative history of the Hayden- Cartwright Act which established in his mind an attempt on behalf of Congress to permit the application of these taxes on Indian reservations including, in Arizona's estimation as we read the opinion, the direct application of these State motor vehicle fuel taxes to Indians on the Indian reservation, provided only that they be not imposed upon the operations of the Menominee sawmill itself. Indeed, employees of the mill, Indian employees of the mill, at page 140 of the opinion, are specifically opined to be subject to the tax. In point of fact, the Solicitor refers to his memorandum for the Commissioner of Indian Affairs of February 4, 1938. I would submit to the Court that in the tracing of the history of both the Hayden-Cartwright Act and the Buck Act, that particular memorandum of February 4, 1938, which is now available, in the opinions of the Solicitor, establishes some very interesting points, primary amongst them being the fact that where the tax under consideration is a true sales tax, that is a vendee responsibility tax, then, and for that reason, must the State tax be voided with respect to its application to Indians on Indian reservations. An examination of the opinion, however, will also reveal that it discusses it in the context of the Utah sales tax. At that point in time Utah had a true sales tax. The taxable event was the transfer of tangible personal property, the liability for the tax by mandate of State law, was upon the vendee. It is not surprising, therefore, that in that opinion he arrived at the conclusion that to impose these taxes upon an Indian tribe on the Uintah Reservation in Utah would be impermissible, whether the taxes be imposed on transactions by the Indians or purchases from the Indians. In that regard, the opinion in the Moe case seems to have eroded somewhat even that determination. This Court should be aware -- and I am sure it is -- that in the Moe case all we were talking about is putting the shoe on the other foot, as it were. The economic burden of the State tax, at least for a certain period of time, was placed not by contract but by mandate of State law directly upon an Indian. Joe Wheeler was an Indian. The record is unclear as to whether or not he is a licensed Indian trader but clearly he appears to have been engaged in that kind of activity on the reservation that fits the definition of Indian trader. We don't know if he is an Indian of the whole blood and therefore exempt. Nevertheless, he was an Indian on the Indian reservation, he was subjected by mandate of State law to the pre-collection of the Montana taxes. This Court upheld it in a unanimous opinion. The fact of the matter is that when Mr. Wheeler charged or added the price of the tax on to the non-Indians, in effect what he was doing was reimbursing himself. The tax had already been paid. It had been pre-collected for purposes of convenience only.
William H. Rehnquist: Wasn't he required to vest them?
Ian A. Macpherson: Well, he wasn't required to pass it on. The initial incidence of the tax was upon the non-Indian, on the vendee.
William H. Rehnquist: Well --
Ian A. Macpherson: He was required pre-collect it.
William H. Rehnquist: So, he was required to collect it from the vendee.
Ian A. Macpherson: Excuse me, and you are quite correct, Your Honor, that is correct. That is correct. But the rationale of the decision makes it clear that the reason that the tax was upheld, contrary to the prior three sections of the opinion; in other words, we are talking about section 4 of the opinion right now, in the prior three sections we are discussing situations where the direct legal incidents of the Montana taxes under consideration there were upon Indians. On the contrary, with respect to sales to non-Indians in Montana, the legal incidents of the tax was upon them. And this pre-collection requirement was not as a result of contract or anything like that, but by mandate of State law. So we view the Moe case as being highly relevant in that regard. With respect, again, to Mr. Margold's memorandum of February 4, 1938, if one goes even further to examine the surrounding circumstances of that memorandum, it will be discovered that almost without exception, at least to the extent I have had time to do the research on it, the impression that existed with respect to that opinion was that invariably a sales tax was a vendee responsibility tax. In the context of that opinion, he was talking about the Utah sales tax. The Utah sales tax at that time was a vendee responsibility tax. This is also true with respect to the Buck Act legislative history with respect to, for example, Congressman Dempsey's view as to the application of the sales tax. He makes some references to this tax is required to be collected by the vendor and remitted to the State. That is true. He was from New Mexico. At that time New Mexico had a vendee responsibility to sales tax. So it is not surprising that in the discussion of the situation surrounding legislative history of the Buck Act one finds upon an examination of the facts that I have been able to discover in the legislative history that the overriding concern of the people who are testifying with respect to the Buck Act was over legal incidents of State taxes required by mandate of State law to be imposed upon Indians. Those were impermissible, we have no problem with that. Under the present state of the law, Indians on the reservation are exempt from the direct legal application of State loss. But there is nothing, I would submit, in the histories of either the Hayden-Cartwright Act or the Buck Act and, indeed, the indications are just the contrary, of an intention on the part of the Congress to insulate Indians from non-discriminatory, contractually assumed coats, just like anybody else. Arizona does not have at least, with respect to the Pinetop situation, no requirement of State law whatsoever, that these taxes be passed on and visited upon an Indian entity. With respect to the argument that somehow the Hayden-Cartwright Act does not apply because supposedly there is no sale occurring on the reservation, Arizona would submit that that simply does not comport with the legislative intent as supported by the legislative history of the Hayden-Cartwright Act. Quite the contrary, the legislative history as demonstrated through Mr. Margold's opinion, supports the notion that it was the intent of Congress in the various amendments that it made after the initial enactment of the Hayden-Cartwright Act rather than restrict the rights of the States, to expand the rights of the States to impose these taxes even on Indian reservations. We have cited, and do has the United States' amicus curiae decisions in the AGE Corporation case as well as Sanders v. Oklahoma Tax Commission, interestingly enough by way of brief -- correction -- it should be noted that on page 13 of the reply brief the citation is made to the decision State v. Yellowstone State Park Co., well, by way of correction I am sure it is a typographical error, the decision was not made in 1972, thereby suggesting it is a more recent decision than is the decision in Sanders, it was made in 1942. This Court denied cert in that case in 1942. It also denied cert in the Sanders case which reaches an opposite conclusion with respect to the application of the Hayden-Cartwright Act, even in the absence of a sale, in 1946. So it remains the State of the State of Arizona's position that the better recent view is as set forth in AGE court in Sanders v. Oklahoma Tax Commission. By way of summary, if I may, the area that has been preempted here is not the area of contractual negotiation between tribe and non-Indian entities. The area that has been preempted is that of sound civil-cultural forestry management. If the State of Arizona were attempting to tell them and where they could get trees this would be a very different case. We are not. We are dealing only with a non-indian entity who is hauling logs on the reservation. The State of Arizona's position is that those taxes are value imposed. With that, are there any further questions? Well, thank you.
Warren E. Burger: If not, Mr. Macpherson, Mr. Wake, do you have anything further?
Neil Vincent Wake: Yes sir. Mr. Chief Justice, may it please the Court. My good friend, Mr. Macpherson, has just said some remarkable things. I think I hear him saying that the State is no longer interested in collecting taxes from tribal roads on the reservation which are not Bureau of Indian Affairs roads. If that is what he has said, then I am delighted to accept his accept his concession. But I must also correct some of the suggestions he has made. His predecessor, the Attorney for the State of Arizona, argued in the State appellate courts that the State was claiming the right to tax tribal roads. The judgment of the lower court gives the State the right to tax tribal roads. And that is the judgment we are burdened with and that is the judgment which we bring to this Court. Our opening briefs state that is the issue. Their briefs acknowledge that is the issue, and that was the issue before the Court. Now, --
John Paul Stevens: That has some importance. I wonder if my understanding is coincided with Yours as to the concession made by the Attorney General.
Neil Vincent Wake: No, Your Honor, what we have discovered recently in the last few days is that the amounts of taxes that were paid under protest by virtue of an administrative agreement did not include all the taxes that might be allocable to all the use of all tribal and BIA roads. Trial counsel, Mr. Beus who is here, informs me over the lunch period that his understanding was that administrative agreement included the payment of certain taxes allocable to tribal roads.
John Paul Stevens: Well, as I say, that is of some importance, at least to me, whether there is an issue to taxes, either fuel or gross receipts taxes imposed on vehicles insofar as their use was confined to tribal roads. Is there, or is there not a dispute?
Neil Vincent Wake: I submit there was until Mr. Macpherson spoke.
John Paul Stevens: Well, now you submit there isn't. And I --
Neil Vincent Wake: I submit there isn't because has conceded the issue or withdrawing the issue. And perhaps he can clarify his remarks.
Byron R. White: You say you accept it gladly.
Neil Vincent Wake: I accept it gladly but --
Byron R. White: You have won your case on the --
Neil Vincent Wake: Your Honor, I would point, out that that being the concession as I understand it, it would be appropriate in any event the judgment of the lower court to be correct in that regard since --
Thurgood Marshall: Mr. Wake, you can accept that, but I, for one, can't accept what that man there told you at lunch.
Neil Vincent Wake: Your Honor, and by the same token I can't accept what Mr. Macpherson --
Thurgood Marshall: Well, what do we have before us that I can cite myself to?
Neil Vincent Wake: Your Honor, what we have before us is a complaint for declaratory relief and refund of taxes. The issues that were briefed below were taxation of all the roads. The State in its briefs below claimed the right to tax all the roads. They resisted the refund and they resisted --
John Paul Stevens: Mr. Macpherson cannot concede away the judgment of the -- may for purposes of collecting taxes but you are interested in having the judgment off the Arizona Supreme Court modified or reversed.
Neil Vincent Wake: To the extent that the judgment on its terms gives him the right to now disclaim wanting to have. I think it would be appropriate to have the judgment corrected.
Byron R. White: Well, if there is a confession of error, then there is no adversary dispute here, is there?
Neil Vincent Wake: Well, there is -- there still remains an adversary dispute with respect to the Bureau of Indian Affairs roads, --
Byron R. White: Yes, clearly.
Neil Vincent Wake: -- which I hear him maintaining his position with regard to that. I hope --
Thurgood Marshall: He says they are public roads.
Neil Vincent Wake: Pardon?
Thurgood Marshall: He says they are public roads.
Neil Vincent Wake: Those roads, the Bureau of Indian Affairs contrary to Mr. Macpherson's recollections, are described in the record and, in fact, in the appendix at page 13 it is stated in the affidavit of the head forester in charge of this reservation whose business it is to know about the roads, that the State of Arizona contributes absolutely nothing to the maintenance or repair of tribal or BIA roads.
Thurgood Marshall: But he says it is public because BIA made it public.
Byron R. White: It is public, or open to the public, in other words.
Neil Vincent Wake: The roads are public in two senses. They are public in the sense that the Federal regulations require them to be open to the public. They are also public within the definition of the Arizona tax statutes at issue. Those tax statutes merely require that the roads be in fact used by the public. And that is the case with respect to the tribal roads, as well. I heard Mr. Macpherson make a remark about, well, perhaps the tribal roads don't come within the statutory definition of where we can tax. I will accept that concession, too. That wasn't the way we had ever read the statute. His own in stand brief filed in this Court at page 23, Footnote 35, says it is the State's position of course that the roads in question herein are public highways within the meaning of citing the statute. Now, I gladly accept his concessions. I am a little disturbed at the implication that perhaps there is something here that we have proffered to the Court for decision without having fully made the record --
Thurgood Marshall: Well, why is --
Neil Vincent Wake: -- on the issues.
Thurgood Marshall: Well, why is a public road in the State of Arizona not subject to public taxation?
Neil Vincent Wake: There are a number of reasons, Your Honor. The first reason is that you must go back to the regulations which speak to Bureau of Indian Affairs roads. The Secretary has the authority to construct roads on Indian reservations for the benefit of Indians. Now, the regulations require that they be open to the free use of the public. As a matter of fact the tribal roads are open in that regard also. But the point of that provision of the Secretary's responsibilities to Indians is to benefit Indians. It is not to excuse State taxation that otherwise would be impermissible because of the requirements of preemptive Federal regulatory schemes. Now, the fact is it is a public road in a factual matter. We can see that, Your Honor.
Warren E. Burger: Could the Government terminate that public character; is it at sufferance?
Neil Vincent Wake: I think that is entirely correct, Mr. Chief Justice.
Warren E. Burger: Well, I am asking a question here.
Neil Vincent Wake: And the reason for that is the BIA roads are trust lands. They are not publicly owned, they are trust lands. So that they are part of the trust administration responsibility of the Secretary and, although I have not --
Thurgood Marshall: Where it is a State highway, that is land that has been ceded and it no longer belongs to them.
Neil Vincent Wake: That --
Thurgood Marshall: And that is the difference.
Neil Vincent Wake: That is precisely the distinction. The State of Arizona does nothing, the Secretary operates these roads for the benefit of the Indians. Now, --
Byron R. White: Do you think there is a difference for Federal preemption purposes between the private roads -- that is the tribal roads and the BIA roads? I don't understand your opponent to concede there is a difference for Federal pre-emption purposes but rather to say it is a matter of Arizona law the tax isn't imposed on the tribal road.
Neil Vincent Wake: Your Honor, I do not concede there is any difference whatsoever. Again we must come back to the principal task at hand which is understanding and applying the Federal regulatory scheme in a way to promote the congressional objectives and with respect to those Federal purposes it does not matter whether these roads are tribal roads or BIA roads. They are not State roads. They are up there for the benefit of the Indians, the State doesn't have anything to do with them. It doesn't police them, it doesn't regulate them, it won't write an accident report on them if you have an accident there. Now, again, --
William H. Rehnquist: Well, why doesn't your preemptive argument then cover State roads, too?
Neil Vincent Wake: Your Honor this comes back to one of the first questions asked this morning.
William H. Rehnquist: You say it might, but you don't want us to consider it and you don't assert it?
Neil Vincent Wake: It might, Your Honor. I can see equities in the other side. Our client chose not to finance that lawsuit, is the truth of it. And their intention is to continue to pay taxes allocable to the use of State roads. And I might add that was done before getting the benefit of counsel. They thought that was fair and that is the way they want to do things. And, in any event, the funds allocable to the State road I don't think are significant enough for us to trouble at this point. Thank you.
Warren E. Burger: Thank you, gentlemen. The case is submitted. Thank you, Mrs. Stillman.